Citation Nr: 0330980	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-05 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for nonspecific 
colitis, intermittent (claimed as a gastrointestinal 
disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1968 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and August 2002 rating 
determinations of the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000).  The Board's ability to develop and 
cure defects has been limited.  Disabled American Veterans 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  Hereinafter known 
collectively as VCAA.  There has been no VCAA letter issued 
with regard to the veteran's claims from the RO and the 
Board has been prohibited from curing this defect.  (The 
letter concerning the digestive tract does not inform the 
veteran what the VA shall do, if anything.)

With regard to the veteran's claim of service connection for 
PTSD, the Board notes that he has reported and testified as 
to having had many stressors while in Vietnam.  Many of the 
stressors that have been reported have been unable to be 
verified.  However, the Board does note that the veteran has 
reported that while stationed at Long Binh his unit was 
subject to constant incoming and out going mortar fire.  
Daily Staff/Duty Officer Log reports recently obtained and 
associated with the veteran's claims file reveal that the 
area where the veteran was stationed was subject to rocket 
and mortar attacks and placed on red alert.  

The Board is of the opinion that the veteran should be 
afforded an additional VA examination to determine if the 
veteran has PTSD and if the above incidents could serve as 
the requisite stressors and cause PTSD.  Accordingly, this 
case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must be 
issued.

2.  The RO should arrange for a VA 
psychiatric examination in order to 
determine if the veteran has PTSD and 
whether such diagnosis is associated 
with a confirmed stressor.  The claims 
file should  be made available to the 
examiner.  

If PTSD is found, the examiner is to 
assume that the company that the veteran 
was attached to was subject to enemy 
attacks.  The examiner is requested to 
render an opinion as to whether these 
incidents would serve as a stressor 
sufficient to produce PTSD.  If so, does 
the veteran have PTSD due to these 
stressors.  The examination report 
should include complete rationale for 
all opinions expressed.

3.  Pursuant to 38 C.F.R. § 3.655 
(2002), when a claimant fails to report 
for an examination scheduled in 
conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the claimant pursuing an original, 
reopened or claim for an increase 
without good cause fails to report for 
examination, the claim will be denied.  
This Remand serves as notice of the 
regulation.

If upon completion of the above development, either of the 
claims remains denied, the case should be returned to the 
Board after compliance with requisite appellate procedures.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


